Case 4:20-cr-00265 Document 1 Filed on 06/16/20 in TXSD Page 1 of 5
                                                          United States Courts
                                                        Southern District of Texas
                                                               &/>ED
                                                              June 16, 2020
                                                      David J. Bradley, Clerk of Court




                                               4:20-cr-265
Case 4:20-cr-00265 Document 1 Filed on 06/16/20 in TXSD Page 2 of 5
         Case 4:20-cr-00265 Document 1 Filed on 06/16/20 in TXSD Page 3 of 5



                                         COUNT THREE

                            (Aiding and Abetting Immigration Fraud)

         From on or about April 25, 2018 to on or about June 1, 2018, in the Southern District of

Texas,

                (96) TRANG LE NGUYEN, a/k/a NGUYEN LE THIEN TRANG,

the defendant, aiding and abetting others known and unknown to the grand jury, did knowingly

make under oath and subscribe as true under penalty of perjury a false statement with respect to a

material fact in a Form I-485 Application to Register Permanent Residence or Adjust Status, a

document required by the immigration laws and regulations prescribed thereunder, that is:

         (a)     In Part 10, question 1.b., the application had the box checked which stated
         “The interpreter named in Part 11, read to me every question and instruction on this
         application and my answer to every question in Vietnamese.” The interpreter
         identified in part 11 is KEVIN PHAM, who indicated with his signature on the
         same date that “I certify under penalty of perjury that: I am fluent in English and
         Vietnamese, which the same language specified in Part 10., Item Number 1.b., and
         I have read this applicant in the identified language every question and instruction
         on this application and his or her answer to every question. The applicant informed
         me that he or she understands every instruction, question, and answer on the
         application, including the Applicant’s Declaration and Certification, and has
         verified the accuracy of every answer.”
         (b)     In Part, 10, question 2, the application had the box checked which stated
         “At my request, the prepare named in Part 12., [Defendant] TRANG LE NGUYEN
         prepared this application for me based only upon information I provided or
         authorized.” The prepared identified in Part 12 is Defendant TRANG LE
         NGUYEN, who signed the application on or about May 30, 2018, and in so doing,
         stated “By my signature, I certify, under penalty of perjury, that I prepared this
         application at the request of the applicant. The applicant then reviewed this
         completed application and informed me that he or she understands all of the
         information contained in, and submitted with, his or he application, including the
         Applicant’s Declaration and Certification, and that all of this information is
         complete, true, and correct. I completed this application based only on the
         information that the application provided to me or authorized me to obtain or use.”

         In violation of Title 18, United States Code, Section 1546(a) and 2.




                                                  3
Case 4:20-cr-00265 Document 1 Filed on 06/16/20 in TXSD Page 4 of 5
Case 4:20-cr-00265 Document 1 Filed on 06/16/20 in TXSD Page 5 of 5




                                        Signature on file
